460 F.2d 1064
Tracy Weldon BOSLEY, Plaintiff-Appellant,v.Carl C. HOCKER, Warden, Defendant-Appellee.
No. 26052.
United States Court of Appeals,Ninth Circuit.
June 20, 1972.Rehearing Denied July 13, 1972.

Tracy Weldon Bosley, in pro. per.
Harvey Dickerson, Atty. Gen., Carson City, Nev., for defendant-appellee.
Before KOELSCH and ELY, Circuit Judges, and TURRENTINE, District Judge.*
PER CURIAM:


1
The issues presented upon this appeal are identical to those which were recently resolved by our court in Mathis v. Hocker, 459 F.2d 988 (9th Cir. 1972).  We are bound by that decision (see Etcheverry v. United States, 320 F.2d 873, 874 (9th Cir. 1963)); hence, the judgment of the District Court in this case is


2
Affirmed.

ELY, Circuit Judge (concurring):

3
Under the compulsion of Mathis, I concur in the result.  At the same time, however, I record my disagreement with the Mathis result and with some of the reasoning that produced it.



*
 Honorable Howard B. Turrentine, United States District Judge, San Diego, California, sitting by designation